DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (WO 2016/201009 A1) in view of Ino et al. (2005/0158526). A machine translation of this document was provided with the Office Action mailed 05/20/21. A copy of the original document was provided as part of the December 28, 2020 IDS. 
Regarding claims 1, 3, 4, 7, 8 and 12-14, Matsuo (Paragraph 1) teaches a sheet-like transparent laminated body used to improve visibility. The sheet-like transparent body can comprise a transparent light scattering layer and a base material layer (Paragraph 31). The sheet-shaped transparent device can be used as part of a display device (Paragraph 99 and Figure 8). The transparent light scattering layer can comprise flakes of glass coated with a metal (Paragraph 57) and resins that can be photocured, such as by UV (Paragraphs 45-47). The flakes can have an average primary particle diameter of preferably 0.5 to 30 microns (Paragraph 61). This range fully encompasses the claimed range. Based on the aspect ratio of 3 to 800 of the flake particles (Paragraph 61), the teachings of Matsuo encompass particles with a flattening ratio as claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The metals of the coating on the flakes (Paragraphs 57 and 60) can be silver or many of the metals as presently claimed. The flakes can be present at 0.0001 to 5.0 % by mass with respect to the resin (Paragraph 63). The thickness of the transparent light scattering layer is preferably from 1 micron to 10 mm (Paragraph 44). The base material layer (substrate) can be formed from many of the claimed materials of claim 12 (Paragraph 74 and Examples). The film can have a haze as claimed (Paragraph 39). 
Matsuo does not teach the amount of metal-coated glass particles as presently claimed.
However, Ino et al. teaches a top layer comprising resin and metal-coated glass flakes having an average particle diameter of 5 to 500 µm and an average aspect ratio of 5 to 300 (paragraphs [0019], [0021], [0024] and [0030]), wherein the metal-coated glass particles are contained in an amount of 0.1 to 30% by mass (paragraph [0031]) which overlaps the claimed range of 7.1 to 20 parts by weight.
It would have been obvious to one of ordinary skill in the art to choose an amount, including that presently claimed for metal-coated glass particles of Matsuo in order to enhance shininess of the layer (Ino et al., paragraphs [0031]-[0032]).
While Matsuo in view of Ino et al. do not test the film in the manner claimed in claims 1, 3 and 4, given that the teachings of Matsuo in view of Ino et al. encompass materials of the substrate and photocurable resin layer can be the same as in the instant application and encompasses the same amount of particles and same thickness of the photocurable layer, the teaching of Matsuo in view of Ino et al. would encompass films having the claimed properties when so tested.
Regarding claim 10, the film can have a light transmittance as claimed (Matsuo, Paragraph 39). 
Regarding claim 11, Matsuo teaches example films with a pencil hardness of more than HB, such as 3H.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (WO 2016/201009 A1) in view of Ino et al. (2005/0158526) as applied to claim 1 above, and further in view of Anselmann et al. (US 7,226,503).
Regarding claim 6, as set forth above, Matsuo teaches a film that encompasses the limitations of claim 1 and contains metal-coated inorganic particles. The particles should have a particular specular reflectance (Paragraph 56).
Matsuo in view of Ino et al. does not teach the thickness of the metal coating, which would result in the metal content. 
Anselmann (Abstract) teaches glass flake effect pigments that can be used in coatings. The glass particles can be coated with one or more layers of metal (Column 2, lines 63-67). The coating thickness can be adapted to a particular application (Column 3, lines 56-59). Thus, the coating thickness and the resulting metal content would be a matter of routine experimentation to arrive at a particle for a particular use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the coating thickness of the metal layer of the particles of Matsuo in view of Ino et al. as a matter of routine experimentation to meet the desired application such as adjusting for specular reflectance. 
Response to Arguments
Applicant's arguments filed 02/14/22 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite “glass particles”, “a flattening ratio of 0.5 or more” and a lower amount of glass particles of 7.1 parts by weight.
Applicant argues that a person of ordinary skill in the art would not have been motivated to modify Matsuo and to increase the content of the fine particles with a reasonable expectation of success in achieving the claimed invention and points to paragraph [0063] of Matsuo which discloses using fine particles at “a low concentration as in the above range”.
However, the amount disclosed by Matsuo is a “preferable” amount and while Matsuo discloses use of the particles at “a low concentration as in the above range”, this portion of Matsuo, and the remaining disclosure of Matsuo, does not criticize, discredit, or otherwise discourage the amount claimed. See MPEP 2123 II. Nothing in Matsuo teaches away from using the amounts presently claimed. With respect to Matsuo’s examples, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that it remains necessary to show some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness and one must still be careful not to allow hindsight reconstruction of references to reach the claimed invention without any explanation as to how or why the references would be combined.
However, the motivation to combine Matsuo and Ino et al. is found in Ino et al. itself, namely in order to enhance shininess of the layer. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant argues that the Office failed to point to, and Matsuo fails to provide, any reasonable guidance for preparing a visibility improving film for a display panel as claimed in the instant invention including the new amendments of claim 1.
However, as set forth in the rejection above, the new amendments are met by the prior art.
Applicant argues that the Office Action failed to point to, any evidence that Matsuo explicitly discloses a combination of elements that would necessarily result in the claimed visibility evaluation value relative to a reference film as represented by Formula 1 of at least 4. Matsuo discloses a different composition, including the amount of particle which is below the claimed range.
However, given that Matsuo in view of Ino et al. teach the film comprising materials and structure identical to those presently claimed, including the amount of metal-coated glass particles, the film of Matsuo in view of Ino et al. would necessarily result in the properties as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (See also MPEP 2112.01, I & II.). It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed components. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is Appellant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components.
Applicant argues that there is no evidence on the record establishing that visibility improving film for a display panel that has a visibility evaluation value relative to a reference film as represented by Formula 1 of 4 or more was known.
However, one would not expect to arrive at the presently claimed properties using metal-coated glass particles having an average particle size outside of the claimed range. Rather, it is the examiner’s position that within the overlapping ranges, the film of Matsuo in view of Ino et al. is identical to that presently claimed and therefore, would meet the claimed properties. Additionally, the claimed properties do not have to be known in order for the prior art rejection to be proper. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Given that Matsuo in view of Ino et al. teaches film, including photocured resin layer and metal-coated inorganic oxide fine particles, identical to those presently claimed, it is clear that the adhesive film intrinsically has the same properties including visibility value as presently claimed. 
Applicant argues that the record is devoid of evidence supporting a finding of inherency meeting the "high standard" required by the Federal Circuit for establishing a prima facie case of obviousness on an inherency theory.
However, rejection of record has set forth evidence, namely, given that the teachings of Matsuo encompass materials of the substrate and photocurable resin layer can be the same as in the instant application and encompasses the same amount of particles and same thickness of the photocurable layer, the teachings of Matsuo in view of Ino et al. would encompass films having the claimed properties when so tested.
Applicant argues that in the Seo Declaration, Example 4 and Comparative Example A show a visibility improving film for a display panel including metal-coated inorganic oxide fine particles having an average particle size of 23 µm, which is inside the range disclosed in Matsuo but outside the claimed range, fails to exhibit both excellent selective visibility of the laser pointer light while simultaneously achieving excellent optical properties and good coatability.
However, as stated in the previous office action, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses two specific types of photocured resin in specific amounts while the present claim broadly recites any type of photocured resin in any amount. The data uses one specific type of metal-coated inorganic oxide fine particle (glass flake silver particles having silver content of 40% and particle size of 5 µm) in specific amounts while the present claim broadly recites several types of metal-coated inorganic oxide fine particles having any amount of metal. There is also no data at the upper or lower end points of each of the claimed average particle size and amount. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.
Further, the data is not persuasive given that there is no proper side-by-side comparison between the inventive example and comparative example. Given that applicant is attempting to establish criticality of the claimed particle size, there is no proper side-by-side comparison between the Example 4 and Comparative Example A given that different types of metal-coated inorganic oxide fine particles are used. For example, particles used in Example 4 has a silver content of 40 wt% while particles used in Comparative Example A has a silver content of 35 wt%. Further, different amounts are used for each component, most notably amounts of particle (S-G). 
Applicant argues that in Examples 1-11, Matsuo includes particles having a diameter of 1, 7, 9, 10, 12, 15, and 100 µm, none of which are in the claimed range of 3 to 6 µm. Thus, the only guidance outside of the extremely broad particle size ranges in Matsuo fail to provide reasonable guidance as to how to modify the disclosed ranges of the average primary particle diameter of bright flaky fine particles to achieve excellent selective visibility of the laser pointer light while simultaneously achieving high transmittance, low haze and white turbidity, high luminance ratio and good coatability.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). A fair reading of the reference as a whole explicitly discloses an average particle size that overlaps that presently claimed. The data is unpersuasive for the reasons set forth above. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Given that Matsuo in view of Ino et al. teaches film comprising materials and identical to those presently claimed, including the average primary particle diameter of the metal-coated inorganic oxide fine particles, the film would necessarily result in the same properties.
With respect to claim 6, Applicant argues that arguments with respect to Matsuo are incorporated here.  In response, Examiner’s responses are likewise incorporated herein.
Applicant argues that Anselmann fails to remedy the deficiencies of Matsuo.
However, note that while Anselmann does not disclose all the features of the present claimed invention, Anselmann is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely metal content as claimed, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that one would not have sufficient motivation to modify Matsuo and use a higher content of fine particles in view of both the general guidance and working examples, which are clearly concerned with using a content of fine particles well below the claimed range. Rather, such a modification would not be expected to achieve the desired visibility of projected light and at the same time diffusively scattering and reflecting the projected light.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding using a higher content of fine particles would render Mastsuo inoperable must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that Anselmann is not directed to the same field of endeavor as the subject application. Anselmann is concerned with plastics, paints, inks, cosmetic formulations, coatings including solvent or waterborne auto motive paint systems, powder coatings, inks and agriculture foils while the claimed invention is directed to a visibility improving film for a display panel that can remarkably enhance the visibility of a laser pointer.
However, while Anselmann does not explicitly disclose use of their invention with a display panel, the recitation of display panel is only intended use. Further, both Matsuo and Anselmann teach film comprising substrate and a layer comprising metal-coated glass particles. Therefore, Anselmann is properly combined with Matsuo and is reasonably pertinent to the present invention.
Applicant argues that Anselmann also fails as analogous prior art because the disclosures in Anselmann are not reasonably pertinent to the problems solved by the instant invention. Rather, in the specific Examples Anselmann discloses including glass flakes in suspensions to prepare spray panels.
However, given that Anselmann is in the same field of endeavor as the present application, i.e. film comprising substrate and a layer comprising metal-coated glass particles, it is not required that Anselmann is reasonably pertinent to the particular problem of the present invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787